department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa cbs br2 gl-802136-00 uilc memorandum for district_counsel rocky mountain district from kathryn a zuba chief branch collection bankruptcy summonses subject choice of law in offers in compromise this memorandum responds to your request for advice dated date this document may not be cited as precedent issue when the service compromises with one party to a joint_and_several tax_liability which state’s law governs for purposes of determining the effect of such compromise on the liability of the other joint obligor conclusion the effect of a compromise on the obligations of other parties who are jointly and severally liable for the taxes compromised is governed by the law of the state of residence of the compromising taxpayer background the internal_revenue_code permits married individuals to elect to file a joint_return for income taxes see sec_6013 if a married couple elects to do so liability for the tax_liabilities of the year covered by the return is joint_and_several see sec_6013 as a joint as several debt the service may collect the entire debt from either spouse or may choose to reach a compromise with one spouse or the other you have asked what law governs for purposes of determining how compromise with one spouse will affect the liability of the non-compromising spouse the internal_revenue_manual instructs offer specialists to take the steps necessary where appropriate to preserve the government’s right to collect from other individuals liable for the tax_liability that is the subject of the compromise_agreement see irm to determine what effect compromise with one spouse will have on the liability of the other spouse the manual relies on the law of the state in which the offer proponent resides see irm based upon the rule followed in the particular jurisdiction the manual provides collateral agreements which are to be secured as gl-802136-00 additional consideration for the compromise in states which follow the common_law rule which releases co-obligors from liability upon compromise with one liable party pattern_letter p-229 is to be secured see irm exhibit in states where the express reservation of the right to proceed against the taxpayer who is not a party to the compromise will protect the government pattern_letter p-230 is to be secured see irm exhibit in states where neither collateral_agreement will effectively preserve the government’s ability to collect from the non-compromising party the collection potential of both spouses must be considered in determining the adequacy of a particular offer see irm your memorandum of april 24th raises the possibility that some law other than that of the offer proponent’s state of residence may govern for purposes of determining the effect of a compromise on the liability of a taxpayer who is jointly and severally liable for the same taxes for instance you cite the rule that the place of contract formation regardless of the residency of the parties may govern for this purpose under this rule the contract is formed where the last act is done which is necessary to form the contract and bind the parties alternatively you cite the rule that the law of the place of performance governs in a contract for the payment of money this rule would hold that the place of payment is considered the place of performance law analysis agreements to compromise federal tax_liabilities have generally been interpreted by the courts by applying contract principles see 372_f2d_352 3d cir 303_f2d_1 5th cir when it becomes necessary for courts to settle a dispute between the service and a taxpayer regarding the interpretation or effect of a compromise those courts have often relied upon state law contract principles for the rule_of decision see eg 176_fsupp_932 d neb generally courts have applied the law of the state where the taxpayer resides id it does not appear that this assumption as to which law applies has been subject_to any serious challenge when it has been necessary for such disputes to be submitted to the courts your memorandum questions this assumption particularly in light of the fact that the compromise process will now frequently involve acts in several different states as your memorandum points out an offer may now be submitted in one state accepted in another and provide that payments must be sent to a third both of the rules you have cited-place of formation and place of performance-would likely have yielded the same result when the service’s functions were more localized now however application of either of those rules may yield a different result than the place of residence rule which the internal_revenue_manual assumes will govern both of the rules you have cited have ample support in both commentaries and case law see am jur 2d conflicts of laws and cases cited therein however the uncertainties you have pointed out when contracts involve formation or performance across state lines have led most courts to favor the significant gl-802136-00 relationship rule see restatement second conflict of laws sec_188 am jur 2d conflicts of laws sec_86 under this rule the law of the forum which has the most significant contacts with the subject matter of the contract is held to govern id facts such as where the contract was formed or where performance is required are but two of the relevant considerations and may be resorted to if the significant relationship rule does not yield a definitive answer see 65_f3d_314 3d cir law of place of making controls unless another state had dominant relationship with parties and issues am jur 2d conflicts of laws sec_104 contract to repay money lent governed by place of payment unless another state has more significant relationship to contract in the case of compromise of federal tax_liabilities the service’s assumption that the law of the taxpayer-proponent’s state of residence will govern is reasonable in light of this rule the service generally will accept an offer to compromise when the amount offered reasonably reflects what could be collected by other means see policy statement p-5-100 to determine what could be collected through other means the service must first rely on state law to determine the nature of a taxpayer’s interest in property see 363_us_509 having done so the service can then determine whether that interest is subject_to the federal_tax_lien and thus subject_to levy by the service see sec_6321 sec_6331 state law plays a particularly important role in many of the states of your district as a determination of what could be collected and applied to the tax debt will often require consideration of state community_property_laws we believe that these factors together with the fact of the taxpayer’s domicile weigh heavily in favor of the rule the service has assumed will govern in the event it is necessary to later determine how compromise has effected the status of other parties liable for the taxes at issue conclusion we conclude that for purposes of determining the effect of compromise on the liabilities of other parties who are jointly and severally liable for the taxes at issue the law of the state with the most significant relationship to the contract will govern we agree with the offer_in_compromise handbook’s conclusion that this will generally be the state of residence of the proponent of the offer if you have any questions please contact the attorney assigned to this case at cc assistant regional_counsel gl western region
